Citation Nr: 0409977	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  97-29 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
variously diagnosed heart disorder.

2.  Entitlement to an increase in the 10 percent rating in effect 
for kidney stones from April 1, 2002. 

3.  Entitlement to restoration of a 30 percent evaluation for 
kidney stones in effect prior to April 1, 2002.

4.  Entitlement to an increased rating for lumbosacral strain, 
currently rated 20 percent disabling.

5.  Entitlement to as total disability compensation rating based 
on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from January 1957 to 
August 1977.

This mater is on appeal to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  The Board remanded this case to the 
RO in October 1998 for further development of the claims of 
entitlement to service connection for a chronic acquired variously 
diagnosed heart disorder and a TDIU.  

The representative through the informal hearing presentation 
included the matter of entitlement to a rating in excess of 30 
percent for kidney stones prior to April 1, 2002 as an appeal 
issue.  This issue has been neither procedurally prepared nor 
certified for appellate review and the Board is referring it to 
the RO for clarification, initial consideration, and any indicated 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. App. 
398 (1995).  


As to the issues of entitlement to increased ratings for kidney 
stones and lumbosacral strain, and a TDIU, this portion of the 
appeal is REMANDED to the RO via the Appeals Management Center 
(AMC) In Washington, DC.  VA will notify the veteran if further 
action is required.


FINDINGS OF FACT

1.  A chronic acquired variously diagnosed heart disorder was not 
shown in service or for many years thereafter; nor was such 
disabling to a compensable degree during the first post service 
year.

2.  The probative and competent evidence of record establishes 
that the veteran does not have a chronic acquired heart disorder 
linked to his military service on any basis, nor causally related 
to his service-connected kidney stone disability.

3.  The veteran appealed the initial evaluation of 0 percent for 
kidney stones that the RO assigned from February 20, 1996, the 
effective date of service connection. 

4.  The RO in June 1997 granted a 30 percent evaluation for the 
veteran's kidney stones under Diagnostic Code 7508, effective from 
February 20, 1996.

5.  In May 2001, the RO proposed to reduce the disability 
evaluation for kidney stones to 10 percent and notified the 
veteran of the proposed reduction.

6.  In a January 2002, rating decision, the RO reduced the 
disability evaluation for kidney stones to 10 percent, effective 
April 1, 2002.

7.  The January 2002 rating decision to reduce the 30 percent 
schedular disability evaluation for the veteran's kidney stones to 
10 percent was made without observation of applicable regulations 
and is void ab initio.  



CONCLUSIONS OF LAW

1.  A chronic acquired variously diagnosed heart disorder 
including hypertension was not incurred in or aggravated by active 
service, may not be presumed to have been so incurred; nor is such 
proximately due to, the result of, or aggravated by his service-
connected kidney stone disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310(a) (2003); Allen v. Brown, 7 Vet. 
App. 439 (1995).

2.  Restoration of a 30 percent evaluation for kidney stones is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.105(e), 3.344, 4.115a, 4.115b, Diagnostic Codes 7508, 7510 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Heart Disorder

The service medical records are unremarkable regarding any 
cardiovascular disorder.  Late in 1969 the veteran was treated for 
what was termed musculoskeletal pain.  He was treated in 1974 for 
chest pain that an examiner characterized as acid-type sensation 
in his chest.  The impression was probable hiatal hernia with 
esophagitis.  The separation examination in December1976 notes a 
history of chest pain explained as indigestion based and treated 
with antacids.  

On the initial VA examination in 1977 blood pressure was 130/90 on 
two readings and 140/80 on the third recorded reading.  

The record of private medical treatment from 1980 to 1984 is 
unremarkable regarding any heart disorder.  A report of 
hospitalization in 1987 shows no reference to any heart disorder 
and blood pressure was 130/90. 



Other private treatment records show the veteran was hospitalized 
in 1989 and noted to have been in good health.  The impression was 
hypertension as a cardiovascular risk factor medicated for about a 
year but mainly diet controlled.  Other reports at this time note 
a recent onset of unstable angina with coronary artery disease and 
coronary artery bypass grafting.  Another record reported no 
cardiac history until October 1989.  More recent reports in 1994 
and later showed collectively a cardiac history from 1989 and 
current angina, coronary artery disease and hypercholesterolima.  
Contemporaneous clinical records from military sources were also 
of record.

Pursuant to the Board remand in 1998 the RO obtained additional 
private treatment records showing ongoing treatment for 
cardiovascular disease.  The VA examiner in June 1999 opined that 
it was unlikely that the kidney problems and coronary artery 
disease were related in any specific manner, and that it was 
likely the hypertension and contrary artery disease were related.  

On review in January 2000 the same VA examiner noted information 
from the service medical records, the initial VA evaluation and 
more recent records.  The examiner opined that the first clinical 
signs of hypertension and coronary artery disease occurred around 
October 1989, and that chest pain symptoms complained of in 1975 
during service were related to gastrointestinal symptoms.  The 
examiner stated that he saw no correlation between the medical 
symptoms described by physicians during the veteran's service 
years and those related after military service.  

At the RO hearing in 2001, the veteran recalled experiencing chest 
pan after strenuous training during military service and being 
evaluated.  He stated that his physicians assumed his disease was 
long and slow progressing, and had been in effect since his active 
duty.  He recalled the first tests he had after service were 
performed when he had bypass surgery (Transcript, 2-4).


Kidney Stones

The RO received the veteran's claim for kidney stones in February 
1996 and issued a decision in August 1996 granting service 
connection with a 0 percent evaluation under Diagnostic Code (DC) 
7510.  The RO considered the service medical records and 
references in private reports noting a recurrence of stones in 
1990 with a normal left kidney and ureter.  The RO issued notice 
in August 1996.  In November 1996 the veteran mentioned he had had 
VA treatment recently for kidney stones and VA treatment records 
confirmed lithotripsy in early 1996 and follow-up thereafter 
through late 1996.  In October 1996 he was evaluated for right 
stent inplacement.  He had no hematuria or dysuria, but a history 
of frequency.  The impression was nephrolithiasis.  The stent was 
implanted and removed the following month after lithotripsy.  

The RO in June 1997 granted a 30 percent evaluation from February 
1996 under DC 7508 based on the several surgical procedures.  The 
veteran was issued notice in July 1997.  His July 1997 letter to 
the RO did not disagree with the 30 percent evaluation.  The Board 
accepted his appeal in September 1997 as a notice of disagreement 
with the 30 percent evaluation granted in the June 1997 decision.  

Pursuant to the remand order in 1998, the RO obtained VA and 
private medical records showing laboratory assessment of kidney 
function on several occasions and the veteran noting continued 
stone passing in 1999.  The veteran wrote in late 1999 that he 
passed at least four stones a year.  The RO in August 2000 
continued the 30 percent evaluation and advised the veteran of the 
determination.  

Thereafter the RO obtained VA outpatient records from 1997 through 
2000 that showed complaints of recurrent stones through 1999.  A 
VA examination in November 2000 noted recent passing of stones and 
that past reports of stones were not followed-up after spontaneous 
passing.  There was no history of dilation or recurrent urinary 
tract infections or dilation procedures other than catherization 
at the time of past stone treatments.  




Recent laboratory reports and radiology were noted.  The diagnoses 
included recurrent right nephrolithiasis now with no evidence of 
residual stone disease; status post right extra corporeal 
shockwave lithotripsy times two.

The RO in May 2001 proposed to reduce the rating for kidney stones 
to 10 percent based upon the recent examination report and the VA 
clinical records and issued notice to the veteran.  A report of 
contact in May 2001 noted the veteran related that he still passed 
stones.  He stated the same in another letter to the RO in May 
2001 and elaborated upon his stone history at a RO hearing in July 
2001 (Transcript at 9-13).  

A personal physician also noted the veteran appeared at a clinic 
with stones previously passed.  More recent VA clinical records 
noted a complaint of flank pain late in 2001 and that stones were 
to be ruled out.

The RO issued a decision in January 2002 wherein it reduced the 
evaluation for kidney stones to 10 percent under DC 7508 effective 
April 1, 2002.  


Criteria

General-Service Connection

To establish service connection for a claimed disability the facts 
must demonstrate that a disease or injury resulting in current 
disability was incurred in active military service or, if 
preexisting active service, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.

If not shown in service, service connection may be granted for 
cardiovascular disease including hypertension if shown disabling 
to a compensable degree during the first post service year.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).
The United States Court of Appeals for Veterans Claims (CAVC) has 
held that, in order to prevail on the issue of service connection, 
there must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestation in service will 
permit service connection.  To show chronic disease in service 
there is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word "chronic."  
When the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  When the fact of continuity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or both 
of the second and third elements can be satisfied, under 38 C.F.R. 
§ 3.303(b) (2003), by the submission of (a) evidence that a 
condition was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service continuity 
of symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and the 
post-service symptomatology.  McManaway v. West, 13 Vet. App. 60, 
65 (1999) (citing Savage v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to claims 
addressing the issue of chronicity.  The chronicity provision of 
38 C.F.R. § 3.303(b) is applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in service 
and still has such a condition.  

Such evidence must be medical unless it relates to a condition as 
to which, under the CAVC's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  A lay person is 
competent to testify only as to observable symptoms.  See Falzone 
v. Brown, 8 Vet. App. 398, 403 (1995).

A lay person is not, however, competent to provide evidence that 
the observable symptoms are manifestations of chronic pathology or 
diagnosed disability, unless such a relationship is one which a 
lay person's observations is competent.  See Savage, 10 Vet. App. 
at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the appellant 
himself and when "no" medical evidence indicated continuous 
symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held that the 
appellant had not submitted medical evidence providing a nexus 
between an in-service injury and a current disability.  The CAVC 
held that where a claimant's personal belief, no matter how 
sincere, was unsupported by medical evidence, the personal belief 
cannot form the basis of a claim.

The CAVC stated that it clearly held in Savage that Section 3.303 
does not relieve a claimant of the burden of providing a medical 
nexus.  Rather, a claimant diagnosed with a chronic condition must 
still provide a medical nexus between the current condition and 
the putative continuous symptomatology.  Until the claimant 
presents competent medical evidence to provide a relationship 
between a current disability and either an in-service injury or 
continuous symptomatology, the claimant cannot succeed on the 
merits of the claim.  Voerth, 13 Vet. App. at 120.

Service connection may be granted for a disorder that is 
proximately due to, the result of, or aggravated by a service-
connected disability.  38 C.F.R. § 3.310(a) (2002); Allen v. 
Brown, 7 Vet. App. 439 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2003).

The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When, after 
consideration of all of the evidence and material of record in an 
appropriate case before VA, there is an approximate balance of 
positive and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Criteria-Disability Rating and Reduction

Disability evaluations are determined by the application of the VA 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 
4 (2003).  

The percentage ratings contained in the Rating Schedule represent, 
as far as can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 
4.1.  Separate diagnostic codes identify the various disabilities.  
In view of the number of atypical instances, it is not expected 
that all cases will show all the findings specified.  38 C.F.R. § 
4.21.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, 
the lower rating is to be assigned.

When an unlisted condition is encountered it will be permissible 
to rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  

Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or for 
those not fully supported by clinical and laboratory findings, nor 
will ratings assigned to organic diseases and injuries be assigned 
by analogy to conditions of functional origin.  38 C.F.R. § 4.20 
(2003).

The requirements for evaluation of the complete medical history of 
the claimant's condition operate to protect claimants against 
adverse decisions based upon a single, incomplete, or inaccurate 
report and to enable VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Moreover, VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable through the 
assertions and issues raised in the record, and to explain the 
reasons and bases for its conclusions.

In a claim for a greater original rating after an initial award of 
service connection, all of the evidence submitted in support of 
the veteran's claim is to be considered.  In initial rating cases, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" ratings.  
See Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 
(2003).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25 
(2003).  
However, the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 C.F.R. 
§ 4.14 (2003).  

The CAVC has held that a claimant may not be compensated twice for 
the same symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in 
pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The 
CAVC has acknowledged, however, that when a veteran has separate 
and distinct manifestations attributable to the same injury, he 
should be compensated under different diagnostic codes.  Esteban 
v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

Where entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, infections, 
or a combination of these. The following section provides 
descriptions of various levels of disability in each of these 
symptom areas. Where diagnostic codes refer the decisionmaker to 
these specific areas dysfunction, only the predominant area of 
dysfunction shall be considered for rating purposes. Since the 
areas of dysfunction described below do not cover all symptoms 
resulting from genitourinary diseases, specific diagnoses may 
include a description of symptoms assigned to that diagnosis.

Renal dysfunction: Requiring regular dialysis, or precluding more 
than sedentary activity from one of the following: persistent 
edema and albuminuria; or, BUN more than 80mg%; or, creatinine 
more than 8mg%; or, markedly decreased function of kidney or other 
organ systems, especially cardiovascular rate 100 percent.  

Persistent edema and albuminuria with BUN 40 to 80mg%; or, 
creatinine 4 to 8mg%; or, generalized poor health characterized by 
lethargy, weakness, anorexia, weight loss, or limitation of 
exertion rate 80 percent.

Constant albuminuria with some edema; or, definite decrease in 
kidney function; or, hypertension at least 40 percent disabling 
under diagnostic code 7101 rate 60 percent.

Albumin constant or recurring with hyaline and granular casts or 
red blood cells; or, transient or slight edema or hypertension at 
least 10 percent disabling under diagnostic code 7101 rate 30 
percent.

Albumin and casts with history of acute nephritis; or, 
hypertension non-compensable under diagnostic code 7101 rate 0 
percent.  38 C.F.R. § 4.115a.

Nephrolithiasis: Rate as hydronephrosis, except for recurrent 
stone formation requiring one or more of the following: 1. diet 
therapy;  2. drug therapy; 3. invasive or non-invasive procedures 
more than two times/year rate 30 percent.  38 C.F.R. § 4.115b, 
Diagnostic Code 7508.

Hydronephrosis: Severe; Rate as renal dysfunction. Frequent 
attacks of colic with infection (pyonephrosis), kidney function 
impaired rate 30 percent.  Frequent 
attacks of colic, requiring catheter drainage rate 20 percent.  
Only an occasional attack of colic, not infected and not requiring 
catheter drainage rate 10 percent.
Diagnostic Code 7509.  

Ureterolithiasis: Rate as hydronephrosis, except for recurrent 
stone formation requiring one or more of the following: 1. diet 
therapy; 2. drug therapy; 3. invasive or non-invasive procedures 
more than two times/year rate 30 percent.  Diagnostic Code 7510.

Rating agencies will handle cases affected by change of medical 
findings or diagnosis, so as to produce the greatest degree of 
stability of disability evaluations 
consistent with the laws and Department of Veterans Affairs 
regulations governing disability compensation and pension. It is 
essential that the entire record of examinations and the medical-
industrial history be reviewed to ascertain whether the recent 
examination is full and complete, including all special 
examinations indicated as a result of general examination and the 
entire case history. 
This applies to treatment of intercurrent diseases and 
exacerbations, including hospital reports, bedside examinations, 
examinations by designated physicians, and examinations in the 
absence of, or without taking full advantage of, laboratory 
facilities and the cooperation of specialists in related lines. 
Examinations less full and complete than those on which payments 
were authorized or continued will not be used as a basis of 
reduction. 

Ratings on account of diseases subject to temporary or episodic 
improvement, e.g., manic depressive or other psychotic reaction, 
epilepsy, psychoneurotic reaction, arteriosclerotic heart disease, 
bronchial asthma, gastric or duodenal ulcer, many skin diseases, 
etc., will not be reduced on any one examination, except in those 
instances where all the evidence of record clearly warrants the 
conclusion that 
sustained improvement has been demonstrated. 

Ratings on account of diseases which become comparatively symptom 
free (findings absent) after prolonged rest, e.g. residuals of 
phlebitis, arteriosclerotic heart disease, etc., will not be 
reduced on examinations reflecting the results of bed rest. 
Moreover, though material improvement in the physical or mental 
condition is clearly reflected the rating agency will consider 
whether the evidence makes it reasonably certain that the 
improvement will be maintained under the ordinary conditions of 
life. 

When syphilis of the central nervous system or alcoholic 
deterioration is diagnosed following a long prior history of 
psychosis, psychoneurosis, epilepsy, or the like, it is rarely 
possible to exclude persistence, in masked form, of the preceding 
innocently acquired manifestations. Rating boards encountering a 
change of diagnosis will exercise caution in the determination as 
to whether a change in diagnosis represents no more than a 
progression of an earlier diagnosis, an error in prior diagnosis 
or possibly a disease entity independent of the service-connected 
disability. When the new diagnosis reflects mental deficiency or 
personality disorder only, the possibility of only temporary 
remission of a super-imposed psychiatric disease will be borne in 
mind.




(b) Doubtful cases. If doubt remains, after according due 
consideration to all the evidence developed by the several items 
discussed in paragraph (a) of this section, the rating agency will 
continue the rating in effect, citing the former diagnosis with 
the new diagnosis in parentheses, and following the appropriate 
code there will be added the reference ``

Rating continued pending reexamination ------ months from this 
date, Sec. 3.344.'' The rating agency will determine on the basis 
of the facts in each individual case whether 18, 24 or 30 months 
will be allowed to elapse before the reexamination will be made.

(c) Disabilities which are likely to improve. The provisions of 
paragraphs (a) and (b) of this section apply to ratings which have 
continued for long periods at the same level (5 years or more). 
They do not apply to disabilities which have not become stabilized 
and are likely to improve. Reexaminations disclosing improvement, 
physical or mental, in these disabilities will warrant reduction 
in rating.  38 C.F.R. § 3.344.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When there is 
an approximate balance of positive and negative evidence regarding 
any issue material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  VCAA, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (codified 
mainly at 38 U.S.C.A. §§ 5103 and 5107 as amended).


Analysis

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a well-
grounded claim, and supercedes the decision of the CAVC in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is not 
well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103 (West 2002)).  

The Act also requires the Secretary to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A § 5103A (West 2002)).  

However, nothing in section 5103A precludes VA from providing such 
assistance as the Secretary considers appropriate.  38 U.S.C.A. § 
5103(g) (West 2002).  Accordingly, the Secretary determined that 
some limited assistance was warranted to claimants attempting to 
reopen claims.  In particular, the Secretary determined that VA 
should request any existing records from Federal agencies or non-
Federal agency sources, if reasonably identified by the claimant, 
in order to assist the claimant in reopening his or her claim.  66 
Fed. Reg. 45,628.  


In addition, VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002)).  These new regulations, which in pertinent part 
are effective as of the date of enactment of the VCAA, interpret 
and implement the mandates of the statute, "and do not provide any 
rights other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  

The Board notes that VAOPGCPREC 7-03 holds that the VCAA is 
retroactively applicable to claims pending on the date of its 
enactment.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by VA on 
or after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as of 
that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  The opinion 
holds the regulation was valid in its implementation.  Precedent 
opinions of the chief legal officer of the Department, and 
regulations of the Department, are binding on the Board.  38 
U.S.C.A. § 7104(c) (West 2002).  Therefore, the VCAA is applicable 
to this claim that was pending on the date of its enactment.  

Regarding the claim for service connection for a heart disorder, 
the Board is satisfied that the duty to notify and the duty assist 
have been met under the new law under the circumstances of this 
case.  For example in letters dated in May 2001 and July 2003, the 
RO formally notified the veteran of the VCAA.  The RO notified the 
veteran of the types of evidence required to substantiate his 
claim and that VA would obtain such records if their release were 
authorized.  The RO advised the veteran to identify any evidence 
not already of record, and to complete authorization forms (VA 
Forms 21-4142) as needed for the release of any such evidence 
pertaining to the issues currently on appeal.  The RO advised the 
veteran that it would obtain such records if their release were 
authorized.  The RO also advised him of the types of evidence 
required to substantiate his claim.  Neither the veteran nor his 
representative responded to the July 2003 notice to indicate 
additional evidence had been identified.


In doing so, the RO satisfied the VCAA requirement that VA notify 
the veteran as to which evidence was to be provided by him, and 
which would be provided by VA; the RO advised that it would obtain 
all evidence identified and/or authorized for release by the 
veteran.  38 C.F.R. § 5103(a) (West 2002); see Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The duty to notify has thus been satisfied, as the veteran has 
been provided with notice of what is required to substantiate his 
claim.  The veteran has referred to SSA records as being relevant 
to the TDIU claim in writing (October 1999) and hearing testimony 
(Transcript at 8).  He has not referred to them as relevant to the 
service connection claim and thus has in essence declared them 
irrelevant.  

The representative mentioned the importance of SSA records in the 
statement dated in November 1997 in discussing the TDIU claim.  In 
addition he has submitted some SSA records.  See Quartuccio, 16 
Vet. App. at 187-88.  

Further, through the issuance of the August 1996 decision, the 
September 1997 Statement of the Case (SOC), the August 2000, May 
2001 and August 2001 Supplemental Statements of the Case (SSOC), 
he has been given notice of the requirements for service 
connection.  The RO also provided the veteran with the reasons his 
claim could not be granted based upon the evidence of record.  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to substantiate 
the veteran's claim with respect to the issue being decided, 
including any relevant records adequately identified by him, as 
well as authorized by him to be obtained.  

The evidence includes the service medical records that appear 
complete.  Additional VA and non-VA treatment reports identified 
by the veteran have been requested, obtained, and associated with 
the claims file.  All of this additional evidence was considered 
by the RO and made the subject of the SOC and SSOCs of record.


The veteran underwent VA medical examinations in June 1999 and 
January 2000.  The examiner who performed the heart examinations 
performed a complete examination and rendered a specific medical 
opinion on whether any heart disorder present and the relationship 
to military service and the service-connected kidney stone 
disability.  The examinations and other development undertaken 
collectively complied with the remand order.  See Stegall v. West, 
11 Vet. App. 268 (1998).

Consequently, another VA examination is unnecessary since the 
information and evidence of record contains sufficient competent 
medical evidence to decide the claim.  Therefore, remand or 
deferral for the scheduling of another VA examination is not 
required.  38 U.S.C.A. § 5103A(c) (West 2002).  The veteran had 
not identified any medical opinion or evidence that links his 
heart disorder to his military service or the service-connected 
kidney disability.  It is clear from the record that the RO fully 
considered the provisions of the new law in its adjudication of 
the veteran's claim.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing the 
facts pertinent to the issues on appeal is required to comply with 
the duty to assist under both the former law and the new VCAA.  38 
U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 and 5103A 
(West 2002)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (codified at 38 
C.F.R. § 3.159).  

Regarding the claim for restoration of the 30 percent evaluation 
for kidney stones, the Board will simply note for the record that 
it has complied with the threshold requirements of notice and duty 
to assist the appellant in developing the facts needed to 
substantiate this claim.  VCAA, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (codified mainly at 38 U.S.C.A. §§ 5103 
and 5107 as amended).

The issue essentially turns on the interpretation of evidence in a 
record that appears to be complete.  See Dixon v, Gober, 14 Vet. 
App. 168, 173 (2000); Davis v. West, 13 Vet. App. 178, 184 (1999); 
Earle v. Brown, 6 Vet. App. 558, 562 (1994).  
As will be apparent in the discussion of this issue that follows 
the Board concludes that the record as it exists supports a 
favorable determination.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004).  

However, as noted in this case, the initial actions of the agency 
of original jurisdiction had been issued prior to its advising of 
the veteran of enactment of the VCAA.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the CAVC in Pelegrini.  

While the CAVC did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the notice, 
it did leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  

The CAVC in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, No. 
01-944, slip op. at 13.  

On the other hand, the CAVC acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id.  ("The Secretary has failed to 
demonstrate that, in this case, lack of such a pre-AOJ-decision 
notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds that 
the CAVC in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  

To find otherwise would require the Board to remand every case for 
the purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice in cases 
such as this, where appeal from an initial decision was perfected 
prior to enactment of the VCAA, however, would be to vacate all 
prior adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be an 
absurd result, and as such it is not a reasonable construction of 
38 U.S.C.A. § 5103(a).  There is no basis for concluding that 
harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the CAVC, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the failure 
to provide a pre-AOJ initial adjudication constitutes harmless 
error, especially since an AOJ determination that is "affirmed" by 
the Board is subsumed by the appellate decision and becomes the 
single and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  

There simply is no "adverse determination," as discussed by the 
CAVC in Pelegrini, for the appellant to overcome.  See Pelegrini, 
No. 01-944, slip op. at 13.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice of enactment of the VCAA provided to the appellant in July 
2003 was not given prior to the first AOJ adjudication of the 
claim as to the denial of service connection for a chronic 
acquired variously diagnosed heart disorder, the notice was 
provided by the AOJ prior to the transfer and recertification of 
the appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  

As to the January 2002 notice of reduction in the evaluation for 
kidney stones, the Board notes that the RO did provide notice of 
the VCAA to the veteran by letter dated in May 2001, and again in 
the July 2003 letter discussed immediately above.  The veteran was 
afforded the benefit of a RO hearing after notice was issued and 
prior to the actual reduction.

The claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond to 
VA notices.  Therefore, not withstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.  

The decision in Pelegrini held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: 
(1) inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request or 
tell the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the effect 
that the claimant should "give us everything you've got pertaining 
to your claim(s)."  

This new "fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  The veteran was afforded 
numerous opportunities to submit additional evidence as noted in 
the notices issued earlier with respect to the issues on appeal 
which are the subject of the present Board decision.  It appears 
to the Board that the claimant has indeed been notified that he 
should provide or identify any and all evidence relevant to the 
claim.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, the Board concludes that any 
error in not providing a single notice to the appellant covering 
all content requirements is harmless error. 

In view of the foregoing, there is no need to delay resolution of 
the claim.  See for example Baker v. West, 11 Vet. App. 163, 169 
(1998); Grivois v. Brown, 6 Vet. App. 136, 139 (1994); Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  See also Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  Having determined that the 
duty to notify and the duty to assist have been satisfied, the 
Board turns to an evaluation of the issues on the merits.  


Service Connection 

Following the point at which it is determined that all relevant 
evidence has been obtained, it is the Board's principal 
responsibility to assess the credibility, and therefore, the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 
229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 
1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 
6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 
(1995); see also Pond v. West, 12 Vet. App. 341, 345 (1999) 
(Observing that in a case where the claimant was also a physician, 
and therefore a medical expert, the Board could consider the 
appellant's own personal interest); citing Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (holding that while interest 
in the outcome of a proceeding "may affect the credibility of 
testimony it does not affect competency to testify." (citations 
omitted).

After a careful review of the record, the Board is of the opinion 
that the preponderance of the evidence is against the claim of 
entitlement to service connection for a chronic acquired variously 
diagnosed heart disorder on a direct or presumptive basis or as 
secondary to service-connected kidney disability.

The CAVC has held that Congress specifically limited entitlement 
to service-connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present disability, 
there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992). 


Regarding direct or presumptive service connection, the veteran's 
testimony that physicians considered his heart disorder long 
standing is simply too tenuous to be considered evidence that the 
physicians provided a statement/opinion of nexus to his military 
service.  The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical evidence 
of a current disability; (2) medical or, in certain circumstances, 
lay evidence of in-service aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
injury or disease and a current disability.  See Hickson, supra.

The veteran has been diagnosed with the disability at issue; 
namely, coronary artery disease.  There is no service medical 
documentation of his treatment for such disorder.  Competent 
medical opinion of record does relate the complaints of chest pain 
in military service to treatment of gastrointestinal symptoms in 
service.  A VA examiner who reviewed the evidentiary record opined 
that the veteran's heart disorder is not linked to such 
complaints.  The VA physician in 2000 also reviewed the post 
service record, particularly the initial VA examination and opined 
that hypertension was not initially manifested at that time in 
view of the entire record.

The veteran has testified regarding his recollections of 
complaints during military service.  However, the post service 
medical documentation shows that he has been treated for many 
years for heart problems but that his history given to the private 
physicians lead them to report no relevant cardiac history until 
the late 1980's.  Thus the veteran is inconsistent and the history 
given to medical professionals at a time when he was not seeking 
service connection is reasonably accorded more probative weight 
than statements made in connection with a VA compensation claim.  

Also the veteran mentioned being treated for complaints of chest 
pain after training in the late 1960's at a military base in 
Georgia (Transcript at 2).  However the record contains numerous 
clinical entries for that period and none show an indication of a 
heart disorder having been suspected or treated.  Musculoskeletal 
pain was noted.  Also, contemporaneous annual medical examinations 
for flying status are unremarkable.  

If any reasonable doubt existed in this case it would be resolved 
in the veteran's favor.  However, the currently diagnosed heart 
disorder can be satisfactorily dissociated from military service 
when viewed against the evidentiary background in its totality.

The veteran has submitted a current medical diagnosis of a chronic 
heart disorder, but he has not provided competent medical opinion 
linking such disorder to service-connected disability on any 
basis.  The only support for this claim is found in the veteran's 
statements on file.  He is not qualified to render a medical 
diagnosis or a medical opinion.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (CAVC held that a witness must be competent in order 
for his statements or testimony to be probative as to the facts 
under consideration); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The VA examiner in 1999 opined against any connection 
between the two disorders and there is no opinion contradicting 
this conclusion.  Simply put, the competent and probative medical 
evidence of record establishes that the veteran does not have a 
heart disorder linked secondarily to his service-connected kidney 
disability and the evidence as it stands preponderates against the 
claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439 (1995); Gilbert, 
supra.


Restoration of a 30 percent evaluation
for a kidney stone disability 

The applicable legal standard summarized recently in Sorakubo v. 
Principi, 16 Vet. App. 120 (2002) requires that in a case such as 
the veteran's the RO must establish a rating reduction that is 
warranted by a preponderance of the evidence and in compliance 38 
C.F.R. §§ 3.343 and 3.344 as applicable.  See Brown v. Brown, 5 
Vet. App. 413, 421 (1993).  See also Kitchens v. Brown, 7 Vet. 
App. 320, 325 (1995) holding that when a RO reduces a veteran's 
disability rating without observing the applicable VA regulations, 
the reduction is void ab initio.  

In this case, the January 2002 RO decision in failing to address 
38 C.F.R. § 3.344 abused its discretionary authority.  See 
Dofflemyer v. Derwinski, 2 Vet. App. 277, 282 (1992).  

Accordingly, the Board must conclude that decision was not in 
accordance with law and must be reversed.  From the precedent 
decisions where VA has failed to follow its own regulations and 
makes a rating which results from the failure to follow applicable 
statutory or regulatory commands the decision is void ab initio.  
Dofflemyer, 2 Vet. App. at 280-81.  

In Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) the CAVC 
explained that where a rating decision was made without observance 
of law, although a remand for compliance with that law would 
normally be an adequate remedy, in a rating reduction case, the 
erroneous reduction must be vacated and the prior rating restored.  
The RO in 2002 did not articulate a basis to conclude that the 
requirements of section 3.344 were not applicable to this rating 
that had been in effect more than 5 years.  The regulation 
includes examples of disabilities subject to episodic improvement.  
They are not to be construed as eliminating any class of 
disability not listed, including kidney disorders.  

In addition, the rating decision and the SOC did not contain any 
discussion of the applicable version of the regulation and that it 
was considered may not be reasonably inferred from the record.  
That defect alone could support a reversal in light of the 
mandatory elements for a compliant SOC.  See 38 C.F.R. § 19.29.   

In any event, the evidence was at best conflicting regarding the 
veteran's kidney disability disability.  Indeed, neither the 
examiner in 2000 or any evaluation that preceded or later made any 
reference to the extent of renal impairment which is an 
alternative basis for the 30 percent evaluation.  A liberal 
reading of the schedule provision suggests that if there is 
evidence of renal impairment it would not necessarily have to meet 
the precise criteria for the 30 rating for renal impairment.  The 
wording read reasonably is ambiguous since it implies that any 
renal impairment from kidney stones could support a 30 percent 
evaluation.  See DC 7509 listing impaired kidney function as one 
element in the 30 percent evaluation.  Such ambiguity cannot be 
construed against the appellant.  At best it would seem that the 
rating should have been continued as provided in section 3.344 
since there was no discussion of renal impairment or laboratory 
reports of record.  The examiner in 2000 was silent regarding 
renal impairment and an examiner's silence cannot be relied on as 
evidence against the claim.  Thus, the examination was not full 
and complete.

It also does not appear from the rating action in 2002 that 
consideration was given to whether any improvement, assuming such 
had been demonstrated, would be sustained under ordinary 
conditions of life.  See Hayes v. Brown, 9 Vet. App. 67 (1996) 
that reversed the Board where it recognized that a more thorough 
examination was required under § 3.344(a), but omitted those 
requirements.  See also Kitchens, supra reversing the Board 
decision that failed to discuss the applicability of 38 C.F.R. § 
3.344(a).  The same standard applies to an RO determination and 
requires that the January 2002 rating decision be reversed.   


ORDER

Entitlement to service connection for a chronic acquired variously 
diagnosed heart disorder is denied.

Restoration of a 30 percent evaluation for kidney stones is 
granted, subject to the regulations governing the payment of 
monetary awards.


REMAND

This claim must be afforded expeditious treatment by the Veterans 
Benefits Administration (VBA) AMC.  The law requires that all 
claims that are remanded by the Board or by the CAVC for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs (or VBA AMC) to provide expeditious handling of 
all cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that section 5103(a), as amended by the VCAA and 
§ 3.159(b), as recently amended, require VA to inform a claimant 
of which evidence VA will provide and which evidence claimant is 
to provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.26(a) (2003).  

The RO did provide the appellant with a development letter 
consistent with the notice requirements of the VCAA on the issues 
on appeal, as clarified by Quartuccio, supra.  

The veteran has mentioned in connection with the TDIU claim that 
he receives Social Security (SSA) disability.  Thus the records 
should be obtained as the veteran indicates they are relevant to 
this claim.  See Quartuccio, 16 Vet. App. at 187-88.  

The veteran has not had a recent comprehensive VA examination of 
the spine.  A private report is dated in August 2000.  During the 
July 2001 hearing the appellant testified about the current 
manifestations of his back disability and referred to VA and 
private treatment.  

It is essential both in the examination and in the evaluation of 
the disability, that each disability be viewed in relation to its 
history.  See also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991). ("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical examination, 
one which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability will 
be a fully informed one." (emphasis added)).  

Accordingly, further development is warranted.  Also, the Board 
notes that the RO has not had the opportunity to notify the 
veteran of nor apply the September 2002 revised criteria for 
rating intervertebral disc syndrome which may be applied to the 
veteran's service-connected low back disability if only on an 
analogous basis and the September 2003 revised criteria for rating 
other disabilities of the spine that would apply directly.  

Regarding kidney stones, the veteran reported recent treatment in 
his letter to the RO in November 2002.  There is also apparently 
private treatment being provided as evidenced in the statement 
received with the November 2002 correspondence.  In addition a 
comprehensive examination should be obtained to evaluate any renal 
dysfunction.  

The Board observes that additional due process requirements may be 
applied as a result of the enactment of the VCAA and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).

Accordingly, this case is REMANDED for the following action: 

1.  The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the VBA 
AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims file and ensure that all 
VCAA notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), Veterans Benefits 
Act of 2003, Pub. L. 108-183 ,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. § 5103), and any other 
applicable legal precedent in particular Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Such notice should specifically apprise the appellant of the 
evidence and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information, and of the appropriate 
time limitation within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and (b) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the veteran and request that he 
identify all healthcare providers, VA and non-VA, inpatient and 
outpatient, who have treated him for his kidney disability and low 
back disability.  He should be requested to complete and return 
the appropriate release forms so that VA can obtain any identified 
evidence.  All identified private treatment records should be 
requested directly from the healthcare providers.

Regardless of the veteran's response, the VBA AMC should obtain 
all outstanding VA treatment reports and SSA records.  All 
information which is not duplicative of evidence already received 
should be associated with the claims file.

4.  If the VBA AMC is unable to obtain any of the relevant records 
sought, it shall notify the veteran that it has been unable to 
obtain such records by identifying the specific records not 
obtained, explaining the efforts used to obtain those records, and 
describing any further action to be taken with respect to the 
claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(b)(2)).



5.  The VBA AMC should arrange for a VA special orthopedic 
examination by an orthopedic surgeon or other available 
appropriate medical specialist including on a fee basis if 
necessary for the purpose of ascertaining the current nature and 
extent of severity of the veteran's service-connected low back 
disability.

The claims file, copies of 38 C.F.R. §§ 4.40, 4.45, 4.59 (2003), 
copies of the previous and amended criteria for rating 
musculoskeletal disabilities, and a separate copy of this remand 
must be made available to and reviewed by the examiner prior and 
pursuant to conduction and completion of the examination.  

The examiner must annotate the examination report that the claims 
file was in fact made available for review in conjunction with the 
examination.  Any further indicated special studies must be 
conducted.  It is requested that the examiner address the 
following medical issues:

(a) Does the service-connected low back disability involve only 
the joint structure, or do they also involve the muscles and 
nerves?

(b) Does the service-connected low back disability cause weakened 
movement, excess fatigability, and incoordination, and if so, can 
the examiner comment on the severity of these manifestations on 
the ability of the appellant to perform average employment in a 
civil occupation?  If the severity of these manifestations cannot 
be quantified, the examiner should so indicate.


(c) With respect to the subjective complaints of pain, the 
examiner is requested to specifically comment on whether pain is 
visibly manifested on movement of the joints, the presence and 
degree of, or absence of, muscle atrophy attributable to the 
service-connected low back disability, the presence or absence of 
changes in condition of the skin indicative of disuse due to the 
service-connected low back disability, or the presence or absence 
of any other objective manifestation that would demonstrate disuse 
or functional impairment due to pain attributable to the service-
connected low back disability.

(d) The examiner is also requested to comment upon whether or not 
there are any other medical or other problems that have an impact 
on the functional capacity affected by the service-connected low 
back disability, and if such overlap exists, the degree to which 
the nonservice-connected problem(s) creates functional impairment 
that may be dissociated from the impairment caused by the service-
connected low back disability.  

If the functional impairment created by the nonservice-connected 
problem(s) cannot be dissociated, the examiner should so indicate.

Any opinions expressed by the examiner must be accompanied by a 
complete rationale.





6.  The VBA AMC should arrange for a VA special genitourinary 
examination by an appropriate medical specialist including on a 
fee basis if necessary for the purpose of ascertaining the current 
nature and extent of severity of the veteran's service-connected 
kidney stone disability.

The claims file, copies of 38 C.F.R. §§ 4.115a and 4.115b (2003), 
and a separate copy of this remand must be made available to and 
reviewed by the examiner prior and pursuant to conduction and 
completion of the examination.  

The examiner must annotate the examination report that the claims 
file was in fact made available for review in conjunction with the 
examination.  Any further indicated special studies must be 
conducted.  It is requested that the examiner address the 
following medical issues:

(a) Does the veteran have renal dysfunction as a result of the 
service-connected kidney stone disability?

(b) Does the service-connected kidney stone disability result in 
recurrent stone formation that requires diet therapy, drug therapy 
or invasive or noninvasive procedures more than two times/year?  
                     
                      Any opinions expressed by the examiner must 
be accompanied by a   
                      complete rationale.
                      

7.  Thereafter, the VBA AMC should review the claims file to 
ensure that all of the foregoing requested development has been 
completed.  In particular, the VBA AMC should review the requested 
examination report(s) and required medical opinions to ensure that 
they are responsive to and in complete compliance with the 
directives of this remand and if they are not, the VBA AMC should 
implement corrective procedures.  The Board errs as a matter of 
law when it fails to ensure compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the claims file to ensure 
that any other notification and development action required by the 
VCAA, Pub. L. No. 106-475 is completed.  In particular, the VBA 
AMC should ensure that the new notification requirements and 
development procedures contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) are fully complied with 
and satisfied.

8.  After undertaking any further development deemed essential in 
addition to that specified above, the VBA AMC should readjudicate 
the claims of entitlement to increased evaluations for the 
veteran's service-connected low back and kidney stone disabilities 
and a TDIU.  

In so doing, the VBA AMC should document its consideration of the 
applicability of 38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.59 
(2003), and the previous/revised criteria for rating the spine and 
intervertebral disc syndrome and musculoskeletal disorders under 
38 C.F.R. § 4.71a.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include a 
summary of the evidence and applicable law and regulations 
pertinent to the claim currently on appeal.  A reasonable period 
of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for final 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No action 
is required of the veteran until he is notified by the VBA AMC; 
however, the veteran is hereby notified that failure to report for 
any scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim for increased 
evaluations, and may result in their denial.  38 C.F.R. § 3.655 
(2003); Connolly v. Derwinski, 1 Vet. App. 566 (1991).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



